


EXHIBIT 10.10


LDR HOLDING CORPORATION
PERFORMANCE-BASED RESTRICTED STOCK UNITS AGREEMENT




LDR Holding Corporation has granted to the Participant named in the Notice of
Grant of Performance-Based Restricted Stock Units (the “Grant Notice”) to which
this Performance-Restricted Stock Units Agreement (the “Agreement”) is attached
an Award consisting of Restricted Stock Units subject to the terms and
conditions set forth in the Grant Notice and this Agreement. The Award has been
granted pursuant to and shall in all respects be subject to the terms conditions
of the LDR Holding Corporation 2013 Equity Incentive Plan (the “Plan”), as
amended, the provisions of which are incorporated herein by reference. By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Agreement, the Plan and a prospectus for the Plan prepared in connection
with the registration with the Securities and Exchange Commission of the shares
issuable pursuant to the Award (the “Plan Prospectus”), (b) accepts the Award
subject to all of the terms and conditions of the Grant Notice, this Agreement
and the Plan and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Grant Notice, this Agreement or the Plan.
1.Definitions and Construction.
1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.Administration.
All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee. All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith. Any Officer shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.
3.The Award.
3.1    Grant of Award. On the Date of Grant, the Participant shall acquire,
subject to the provisions of this Agreement, an Award covering the number of
Target Performance Units set forth in the Grant Notice, subject to adjustment as
provided in Section 8. Each unit that vests under the Award represents a right
to receive on a date determined in accordance with this Agreement one (1) share
of Stock.
3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable withholding of Taxes, if any) as a
condition to receiving the Award or shares of Stock issued upon settlement of
the Award, the consideration for which shall be past services actually rendered
or future services to be rendered to a Participating Company or for its benefit.

1

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Award.
3.3    Dividend Equivalents. This Agreement also constitutes the award of a
Dividend Equivalent Right to the Participant. On the date that the Company pays
a cash dividend to holders of Stock generally, the Participant shall be credited
with a dividend equivalent to the product of (i) the dollar amount of the cash
dividend paid per share of Stock on such date and (ii) the maximum number of
units that can qualify as Performance Qualified Units under this Award (or in
the case of a dividend paid following the completion of the Performance Period,
the actual number of Performance Qualified Units) and which have not been
settled or forfeited pursuant to Section 5.1 below as of such date. Such
dividend equivalent amounts shall be subject to the same terms and conditions
and shall be settled or forfeited in the same manner and at the same time as the
units originally subject to the Award with respect to which they have been
credited.
4.Vesting of Award.
The Award shall vest as provided in the Grant Notice. For purposes of
determining the number of Performance Qualified Units in which the Participant
may vest following an Ownership Change Event, credited Service shall include all
Service with any corporation which is a Participating Company at the time the
Service is rendered, whether or not such corporation is a Participating Company
both before and after the Ownership Change Event.
5.Cessation of Service.
5.1    Forfeiture. Except to the extent otherwise provided by the Employment
Agreement, if any, or the Grant Notice (which shall control with respect to a
Change in Control and termination following a Change in Control), in the event
that the Participant’s Service terminates for any reason or no reason, with or
without cause, during the Performance Period or prior to vesting in one or more
Performance Qualified Units, then the unvested Award shall be immediately
cancelled and the Participant shall not be entitled to any payment therefor.
5.2    Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments. Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 8, any and all new, substituted or additional
securities or other property (other than cash dividends paid on Stock, which
shall be treated in accordance with Section 3.3) to which the Participant is
entitled by reason of the Award shall be immediately subject to the same vesting
schedule and forfeiture provisions applicable to the Award. For purposes of
determining the number of Performance Qualified Units following an Ownership
Change Event, dividend, distribution or adjustment, credited Service shall
include all Service with any corporation which is a Participating Company at the
time the Service is rendered, whether or not such corporation is a Participating
Company both before and after any such event.
6.Settlement of the Award.
6.1    Issuance of Shares of Stock. Subject to the provisions of Section 6.3 and
Section 7 below, the Company shall issue to or on behalf of the Participant with
respect to each unit that vests one (1) share of Stock. The Shares shall be
issued on the later of (i) the date that the Committee determines the number of
Performance Qualified Units and (ii) the date on which the Participant vests in
the Performance Qualified Units following completion of the requisite Service.
Shares of Stock issued in settlement of the Award shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 6.3, Section 7 or the Company’s Trading Compliance Policy.

2

--------------------------------------------------------------------------------




6.2    Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s designated broker.
6.3    Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
6.4    Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.
7.Tax Withholding.
7.1    In General. The issuance of shares of Stock under the Award shall be
subject to the Company’s collection of all applicable federal, state, local and
foreign tax (including any social insurance) withholding obligations of a
Participating Company (“Taxes”).
7.2    Share Withholding. Until such time as the Company provides the
Participant with notice to the contrary, the Company shall collect the
applicable Taxes through an automatic share withholding procedure pursuant to
which the Company will withhold, on the applicable Settlement Date for the
shares of Stock that are issuable under the Award with respect to vested units,
a portion of those shares of Stock with a Fair Market Value (measured as of the
Settlement Date) equal to the amount of such Taxes (the “Share Withholding
Method”); provided, however, that the amount of any shares of Stock so withheld
shall not exceed the amount necessary to satisfy the Participating Company’s
required obligations for Taxes using the minimum applicable statutory rates. The
Participant shall be notified in writing in the event such Share Withholding
Method is no longer available.
7.3    Other Withholding. Should any units vest under the Award at a time when
the Share Withholding Method is not available, then the Taxes shall be collected
from the Participant through either of the following alternatives:
(i)    the Participant’s delivery of his or her separate check payable to the
Company in the amount of such Taxes; or
(ii)    the use of the proceeds from a next-day sale of the shares of Stock
issued to the Participant, provided and only if (A) such a sale is permissible
under the Company’s Trading Compliance Policy governing the sale of Stock; (B)
the Participant makes an irrevocable commitment, on or before the vesting date
for those units, to effect such sale of the Stock; and (C) the transaction is
not otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.
8.Adjustments for Changes in Capital Structure.
Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization,

3

--------------------------------------------------------------------------------




reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (other than regular,
periodic cash dividends paid on Stock pursuant to the Company’s dividend policy)
that has a material effect on the Fair Market Value of shares of Stock,
appropriate and proportionate adjustments shall be made in the number of Target
Performance Units and Performance Qualified Units subject to the Award and/or
the number and kind of shares or other property to be issued in settlement of
the Award, in order to prevent dilution or enlargement of the Participant’s
rights under the Award. For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.” Any and all new, substituted or
additional securities or other property (other than regular, periodic cash
dividends paid on Stock pursuant to the Company’s dividend policy, which shall
be treated in accordance with Section 3.3) to which the Participant is entitled
by reason of the Award will be immediately subject to the provisions of this
Award on the same basis as all units originally acquired hereunder. Any
fractional unit or share resulting from an adjustment pursuant to this Section
shall be rounded down to the nearest whole number. Such adjustments shall be
determined by the Committee, and its determination shall be final, binding and
conclusive.
9.Rights as a Stockholder, Director, Employee or Consultant.
The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of the Company’s designated broker). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date the shares are issued, except as provided in Section 3.3 and Section 8.
If the Participant is an Employee, the Participant understands and acknowledges
that, except as otherwise provided in a separate, written employment agreement
between a Participating Company and the Participant, the Participant’s
employment is “at will” and is for no specified term. Nothing in this Agreement
shall confer upon the Participant any right to continue in the Service of a
Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.
10.Compliance with Section 409A.
It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
10.1    Separation from Service; Required Delay in Payment to Specified
Employee. Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service. All such amounts
that

4

--------------------------------------------------------------------------------




would, but for this Section, become payable prior to the Delayed Payment Date
will be accumulated and paid on the Delayed Payment Date.
10.2    Other Changes in Time of Payment. Neither the Participant nor the
Company shall take any action to accelerate or delay the payment of any benefits
which constitute a “deferral of compensation” within the meaning of Section 409A
Regulations in any manner which would not be in compliance with the Section 409A
Regulations.
10.3    Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.
10.4    Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
11.Miscellaneous Provisions.
11.1    Termination or Amendment. The Committee may terminate or amend the Plan
or this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation, including, but
not limited to, Section 409A. No amendment or addition to this Agreement shall
be effective unless in writing.
11.2    Nontransferability of the Award. Prior to the issuance of shares of
Stock on the applicable Settlement Date, neither this Award nor any units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. Any shares
of Stock which vest in accordance with the Grant Notice and this Agreement but
which otherwise remain unissued at the time of the Participant’s death may be
transferred pursuant to the provisions of the Participant’s will or the laws of
inheritance. All rights with respect to the Award shall be exercisable during
the Participant’s lifetime only by the Participant or the Participant’s guardian
or legal representative.
11.3    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
11.4    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
11.5    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such

5

--------------------------------------------------------------------------------




notice) upon personal delivery, or upon deposit in the U.S. Post Office or
foreign postal service, by registered or certified mail, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the other party at the address of such party set forth in the Grant Notice or
at such other address as such party may designate in writing from time to time
to the other party.
(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, the Plan
Prospectus, and any reports of the Company provided generally to the Company’s
stockholders and any notices to the Participant by the Company, may be delivered
to the Participant electronically. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the Internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.
(b)Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 11.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and notices.
11.6    Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with the Employment Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.
11.7    Applicable Law. This Agreement shall be governed by the laws of the
State of Texas as such laws are applied to agreements between Texas residents
entered into and to be performed entirely within the State of Texas.
11.8    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



6

--------------------------------------------------------------------------------






LDR HOLDING CORPORATION
NOTICE OF GRANT OF PERFORMANCE-BASED
RESTRICTED STOCK UNITS


LDR Holding Corporation (the “Company”) has granted to the Participant an award
(the “Award”) of performance-based restricted stock units pursuant to the LDR
Holding Corporation 2013 Equity Incentive Plan (the “Plan”). Each restricted
stock unit that vests represents the right to receive one (1) share of Stock, as
follows:
Participant:
____________________
Employee ID:
______________
Date of Grant:
____________________
Target Number of Performance Units:
The actual number of units that may vest pursuant to the Award shall be
determined in accordance with the performance-vesting and Service-vesting
provisions of attached Schedule I. For purposes of the applicable calculations
under those vesting provisions, the number of units to be utilized is
                           units (the “Target Performance Units”), subject to
adjustment as provided in the Performance-Based Restricted Stock Units
Agreement.
Settlement Date:
The units that vest shall be settled in accordance with the provisions of the
Performance-Based Restricted Stock Units Agreement.
Vesting Schedule:
The number of units which may actually vest shall be determined pursuant to a
two-step process: (i) first there shall be calculated the maximum number of
units that become subject to the Award as a result of the level at which the
Performance Goal specified on attached Schedule I is in fact attained (the
“Performance Qualified Units”) and (ii) then the number of Performance-Qualified
Units calculated under clause (i) in which the Participant may actually vest
shall be determined on the basis of his or her satisfaction of the applicable
Service vesting requirements set forth in Schedule I.

All capitalized terms in this Notice of Grant shall have the meaning assigned to
them in this Notice of Grant, the Performance-Based Restricted Stock Units
Agreement or in the Plan.
By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Plan and the
Performance-Based Restricted Stock Units Agreement, both of which are made a
part of this document. The Participant represents that the Participant has read
and is familiar with the provisions of the Plan and Performance-Based Restricted
Stock Units Agreement, and hereby accepts the Award subject to all of their
terms and conditions.


LDR HOLDING CORPORATION
PARTICIPANT
 
 
By: ______________________________
______________________________
       [officer name]
Signature
       [officer title]
 
 
______________________________
 
Date
 
 
 
______________________________
 
Address




--------------------------------------------------------------------------------






SCHEDULE I


PERFORMANCE PERIOD, SERVICE PERIOD, PERFORMANCE GOAL, VESTING SCHEDULE
PERFORMANCE PERIOD
The Performance Period shall be the one (1)-year period beginning January 1,
2015 and ending December 31, 2015.
SERVICE PERIOD


The Service Period shall be the three (3)-year period beginning January 1, 2015
and ending December 31, 2017.


PERFORMANCE GOAL FOR PERFORMANCE VESTING
The performance-vesting requirement for the Award shall be tied to the Company’s
recognition of [____________] revenue for the Performance Period with three (3)
designated levels of attachment -threshold, target and maximum as follows:


Performance Level
[____________________________] Revenue
Threshold
$
Target
$
Maximum
$



For purposes of determining whether such worldwide revenue performance goal is
attained, the actual level of revenue recognized by the Company for the
Performance Period shall be the revenue of the Company and its consolidated
subsidiaries that is reported on a consolidated basis in the Company’s audited
consolidated financial statements for the calendar fiscal year coincident with
the Performance Period.


Performance-Qualified Units: Within sixty-five (65) days after the completion of
the Performance Period, the Committee shall determine and certify the actual
dollar amount of revenue recognized by the Company for the Performance Period
against the Threshold, Target and Maximum Levels set forth for the performance
goal above. The maximum number of Performance-Qualified Units in which the
Participant can vest based upon the actual level of attainment of such
performance goal shall be determined by applying the corresponding percentage
below for that level of attainment to the number of the Target Performance Units
set forth on the first page of the Notice of Grant:


Attainment below the Threshold Level:
0% of the Target Performance Units
Attainment at the Threshold Level:
50% of the Target Performance Units
Attainment at the Target Level:
100% of the Target Performance Units
Attainment at Maximum Level:
150% of the Target Performance Units



To the extent the actual level of attainment of the performance goal is at a
point between the Threshold and Target Levels or between Target and Maximum
levels, the maximum number of Performance-Qualified Units in which the
Participant can vest shall be determined based on a straight-line interpolation.


The maximum numbers of Performance-Qualified Units in which the Participant can
vest on the basis of the actual level of performance goal attainment shall in no
event exceed in the aggregate 150% of the number of Target Performance Units set
forth above.


In the event of the closing of a Change in Control during the Performance
Period, the performance goal shall be measured based on [_____________] revenue
recognized during the Performance Period through the last completed month



--------------------------------------------------------------------------------




prior to the closing of the Change in Control, relative to the aggregate target
revenue for such period based on the monthly target revenue for the Award set
forth below. If the actual revenue recognized during the abbreviated Performance
Period is less than or equal to the target level, then the number of
Performance-Qualified Units subject to the Award shall be equal to the Target
Performance Units, and if such revenue exceeds the target level, then the number
of Performance-Qualified Units subject to the Award shall be 150% of the Target
Performance Units.
 
SERVICE VESTING REQUIREMENT FOR PERFORMANCE-QUALIFIED UNITS
The number of units in which the Participant may actually vest on the basis of
the number of Performance-Qualified Units determined by the Committee for the
Performance Period (including following a Change in Control) in accordance with
the foregoing provisions shall be determined as follows:
-    An initial thirty-four (34%) shall vest provided the Participant remains in
Service for a period of one year following the Date of Grant and an additional
thirty-three percent (33%) shall vest upon the Participant’s completion of each
of the second and third years of Service measured from the Date of Grant.
-    Notwithstanding anything to the contrary in the employment agreement
between the Participant and the Company dated as of [____________] (the
“Employment Agreement”), the Award shall not vest on an accelerated basis upon a
Change in Control or a termination following a Change in Control as provided in
the Employment Agreement. However, in the event that prior to full vesting in
the Award the Participant is terminated without “Cause” or the Participant
resigns for “Good Reason” (each as defined in the Employment Agreement) within
six (6) months following a Change in Control and provided that the Participant
delivers an effective and enforceable general release to the Company in
accordance with the terms of the Employment Agreement (and satisfies any other
conditions related to the accelerated vesting of equity awards in such
Employment Agreement), then the Participant shall vest in 100% of the
Performance-Qualified Units.
-    In the event that prior to full vesting of the Award, the Participant is
terminated without “Cause” or the Participant resigns for “Good Reason” (each as
defined in the Employment Agreement) other than within six months following a
Change in Control and the Participant delivers an effective and enforceable
general release to the Company in accordance with the terms of such Employment
Agreement (and satisfies any other conditions related to the accelerated vesting
of equity awards in such Employment Agreement), the Participant shall vest in
the following additional Performance-Qualified Units: (i) that number of
Performance-Qualified Units that would vest on the next annual anniversary of
the Date of Grant, and (ii) for each monthly anniversary beyond the next annual
anniversary of the Date of Grant, 1/36 of the total Performance-Qualified Units
subject to the Award until the earlier of the end of the “Severance Term” (as
defined in the Employment Agreement) or full vesting in the Award.
-    If the Participant’s Service ceases for any other reason prior to the
completion of the Performance Period, then the Participant shall not vest in any
of the units subject to the Award, and all of Participant’s right, title and
interest to the Award shall immediately terminate.







